Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The amendment filed October 26th, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. Applicant’s arguments, see Page 2, Last Par. filed October 26th, 2022, with respect to the rejection of claims 1-7 have been fully considered and persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Pierre (EA039634B1, as evidenced by the machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (CN 203773178U, as evidenced by the machine translation) in view of Karam (US 2019/0377172), further in view of Pierre (EA039634B1, as evidenced by the machine translation).
Regarding claim 1, Lai discloses smart glasses with an eye protection function (Figs. 1-2), configured to be adjustable in focal length when eyes of a user feel fatigue and to provide a blurred vision for the user of the glasses, so that the user will blink his or her eyes unconsciously (Pg. 3, Lines 42-43, “blur of the lens is not perceived by the human eye, so that the wearer produces the illusion that the eye itself becomes blurred, thereby stimulating the wearer to blink”).
Lai does not specifically disclose the glasses having a first focal length, which enables a clear vision to be provided to the user, and a second focal length, which is different from the first focal length and enables a blurred vision to be provided to the user; and, the glasses comprising: an adjustable focus liquid lens assembly, comprising: a first lens; a second lens; and a transparent liquid-filled flexible film sandwiched between the first lens and the second lens; wherein, a focal length of the lens assembly is determined by the first lens, the second lens, and the flexible film together, and a focal length of the flexible film changes as a thickness of the flexible film changes; and a drive mechanism, configured to drive the flexible film to deform and thus enable the thickness of the flexible film to be changed such that the focal length of the lens assembly is switched between the first focal length and the second focal length, wherein the drive mechanism comprises a piezoelectric ceramic element configured to act on the flexible film and a drive circuit configured to provide a driving voltage to the piezoelectric ceramic element such that the piezoelectric ceramic element is deformed under the action of the driving voltage.
However Karam, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches the glasses having a first focal length ([0041], “The fluid lens 10 can be adjustable through a full range of optical powers”), which enables a clear vision to be provided to the user ([0054], “an adjustable lens is characterized by low aberration between a lower limit optical power”), and a second focal length, which is different from the first focal length and enables a blurred vision to be provided to the user ([0054], “and a higher limit optical power”); and, the glasses comprising:
an adjustable focus liquid lens assembly (Figs. 1-2), comprising:
a first lens (14);
a second lens (16); and
a transparent liquid-filled flexible film sandwiched between the first lens and the second lens (12);
wherein, a focal length of the lens assembly is determined by the first lens, the second lens, and the flexible film together, and a focal length of the flexible film changes as a thickness of the flexible film changes ([0023], “The shape of the refracting interface 18 can be adjusted by electrowetting to create variable focus lengths of high optical quality”); and
a drive mechanism ([0003], “the shape of the membrane being controlled by piezoelectric actuation”), configured to drive the flexible film to deform and thus enable the thickness of the flexible film to be changed such that the focal length of the lens assembly is switched between the first focal length and the second focal length ([0023], “The shape of the refracting interface 18 can be adjusted by electrowetting to create variable focus lengths of high optical quality”),
wherein the drive mechanism comprises a piezoelectric ceramic element configured to act on the flexible film ([0003], “the shape of the membrane being controlled by piezoelectric actuation”) and a drive circuit configured to provide a driving voltage to the piezoelectric ceramic element such that the piezoelectric ceramic element is deformed under the action of the driving voltage ([0043], “the fluids 20, 22 are controlled by electrowetting or piezoelectric actuation to provide the higher limit optical power”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai with the glasses having a first focal length, which enables a clear vision to be provided to the user, and a second focal length, which is different from the first focal length and enables a blurred vision to be provided to the user; and, the glasses comprising: an adjustable focus liquid lens assembly, comprising: a first lens; a second lens; and a transparent liquid-filled flexible film sandwiched between the first lens and the second lens; wherein, a focal length of the lens assembly is determined by the first lens, the second lens, and the flexible film together, and a focal length of the flexible film changes as a thickness of the flexible film changes; and a drive mechanism, configured to drive the flexible film to deform and thus enable the thickness of the flexible film to be changed such that the focal length of the lens assembly is switched between the first focal length and the second focal length, wherein the drive mechanism comprises a piezoelectric ceramic element configured to act on the flexible film and a drive circuit configured to provide a driving voltage to the piezoelectric ceramic element such that the piezoelectric ceramic element is deformed under the action of the driving voltage as taught by Karam, for the purpose of controlling the optical power of the glasses. 
Modified Lai does not specifically disclose wherein the drive mechanism further comprises a film holder configured to hold one end of the flexible film, and the piezoelectric ceramic element directly covers the film holder, so that the deformation of the piezoelectric ceramic element causes displacement of the film holder and in the case that the film holder is displaced, the flexible film is directly drawn by the film holder to deform, thereby allowing the lens assembly to be switched between the first focal length and the second focal length.
However Pierre, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches wherein the drive mechanism (Figs. 3A-3B) further comprises a film holder (14) configured to hold one end of the flexible film (4), and the piezoelectric ceramic element (15) directly covers the film holder (as shown in Figs. 3A-3B), so that the deformation of the piezoelectric ceramic element causes displacement of the film holder (as shown in Figs. 4A-4C) and in the case that the film holder is displaced, the flexible film is directly drawn by the film holder to deform (as shown in Figs. 4A-4C), thereby allowing the lens assembly to be switched between the first focal length and the second focal length (as shown in Figs. 4A-4C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai in view of Karam with the wherein the drive mechanism further comprises a film holder configured to hold one end of the flexible film, and the piezoelectric ceramic element directly covers the film holder, so that the deformation of the piezoelectric ceramic element causes displacement of the film holder and in the case that the film holder is displaced, the flexible film is directly drawn by the film holder to deform, thereby allowing the lens assembly to be switched between the first focal length and the second focal length as taught by Pierre, for the purpose of improving the operational range of the glasses (Pg. 10, Last Par.). 
Regarding claim 2, modified Lai teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein, the first lens is one of a lens for myopia, a lens for presbyopia, and a plano lens that has no visual correcting power, and the second lens is a plano lens that has no visual correcting power; and wherein, the flexible film is attached to the second lens. 
However Karam, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches wherein, the first lens is one of a lens for myopia, a lens for presbyopia, and a plano lens that has no visual correcting power (Figs. 1-2, 14), and the second lens is a plano lens that has no visual correcting power (16); and wherein, the flexible film is attached to the second lens (as shown in Figs. 1-2, 18 is attached to both lenses). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai in view of Karam and further in view of Pierre with the wherein, the first lens is one of a lens for myopia, a lens for presbyopia, and a plano lens that has no visual correcting power, and the second lens is a plano lens that has no visual correcting power; and wherein, the flexible film is attached to the second lens as taught by Karam, for the purpose of controlling the optical power of the glasses. 
Regarding claim 6, modified Lai teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein, the first focal length is a focal length provided by the lens assembly when the driving voltage is zero, and the second focal length is a focal length provided by the lens assembly after deformation of the flexible film under the condition that the driving voltage is not zero.
However Karam, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches wherein, the first focal length is a focal length provided by the lens assembly when the driving voltage is zero (as shown in Figs. 1-2, examiner interprets the first focal length to have no driving voltage), and the second focal length is a focal length provided by the lens assembly after deformation of the flexible film under the condition that the driving voltage is not zero ([0054], “an adjustable lens is characterized by low aberration between a lower limit optical power and a higher limit optical power”, examiner interprets the higher optical power to mean a second focal length).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai in view of Karam and further in view of Pierre with the wherein, the first focal length is a focal length provided by the lens assembly when the driving voltage is zero, and the second focal length is a focal length provided by the lens assembly after deformation of the flexible film under the condition that the driving voltage is not zero as taught by Karam, for the purpose of controlling the optical power of the glasses.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (CN 203773178U, as evidenced by the machine translation) in view of Karam (US 2019/0377172), further in view of Pierre (EA039634B1, as evidenced by the machine translation) and Aschwanden (US 2021/0278703).
Regarding claim 5, modified Lai teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein, the piezoelectric ceramic element and the film holder are disposed in a frame of the glasses.
However Aschwanden, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches wherein, the piezoelectric ceramic element and the film holder are disposed in a frame of the glasses (as shown in Figs. 7 and 8, the film holder 22 and piezoelectric ceramic element 61 are disposed in a frame 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai in view of Karam and further in view of Pierre with the wherein, the piezoelectric ceramic element and the film holder are disposed in a frame of the glasses as taught by Aschwanden, for the purpose of controlling the adjustable focal length glasses.
Regarding claim 7, modified Lai teaches as is set forth in claim 1 rejection above but does not specifically disclose further comprising a power supply module, configured to electrically connect to the drive mechanism for supplying power to the drive mechanism and the entire glasses.
However Aschwanden, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches further comprising a power supply module, configured to electrically connect to the drive mechanism for supplying power to the drive mechanism and the entire glasses ([0113], “In case of electrically actuated lenses this can easily implemented in an electronics circuit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai in view of Karam and further in view of Pierre with the further comprising a power supply module, configured to electrically connect to the drive mechanism for supplying power to the drive mechanism and the entire glasses as taught by Aschwanden, for the purpose of controlling the adjustable focal length glasses.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (CN 203773178U, as evidenced by the machine translation) in view of Karam (US 2019/0377172), further in view of Pierre (EA039634B1, as evidenced by the machine translation) and Inoue (US 2014/0347623). 
Regarding claim 8, modified Lai teaches as is set forth in claim 1 rejection above but does not specifically disclose further comprising a blink control device, which comprises: a blink detection unit, configured to detect blinking behavior of a user and calculate a blinking frequency; a comparison unit, configured to compare the blinking frequency detected by the blink detection unit with a preset threshold and transmit a comparison result to a control unit; and the control unit, configured to, when it is determined that the blinking frequency is lower than the preset threshold, send a focus adjustment control signal to the drive mechanism.
However Inoue, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches further comprising a blink control device (Fig. 1, 170), which comprises: a blink detection unit, configured to detect blinking behavior of a user and calculate a blinking frequency ([0047], “In this time duration, when the eye movement detector 170 detects a blink or saccadic eye movement of the user”); a comparison unit, configured to compare the blinking frequency detected by the blink detection unit with a preset threshold and transmit a comparison result to a control unit (140); and the control unit (150), configured to, when it is determined that the blinking frequency is lower than the preset threshold, send a focus adjustment control signal to the drive mechanism ([0048], “the focal length of the multifocal lens 160 is changed when the determined time duration elapses”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai in view of Karam and further in view of Pierre with the further comprising a blink control device, which comprises: a blink detection unit, configured to detect blinking behavior of a user and calculate a blinking frequency; a comparison unit, configured to compare the blinking frequency detected by the blink detection unit with a preset threshold and transmit a comparison result to a control unit; and the control unit, configured to, when it is determined that the blinking frequency is lower than the preset threshold, send a focus adjustment control signal to the drive mechanism as taught by Inoue, for the purpose of detecting blink movement of a user. 
Regarding claim 9, modified Lai teaches as is set forth in claim 8 rejection above but does not specifically disclose further comprising a delay module, configured to delay the focus adjustment control signal for a first delay period such that when the drive mechanism receives the focus adjustment control signal, the lens assembly is caused to be switched from the first focal length to the second focal length after the first delay period.
However Inoue, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches further comprising a delay module (Fig. 1, 140), configured to delay the focus adjustment control signal for a first delay period such that when the drive mechanism receives the focus adjustment control signal, the lens assembly is caused to be switched from the first focal length to the second focal length after the first delay period ([0048], “If neither a blink nor saccadic eye movement is detected until a lapse of the determined time duration, the focal length of the multifocal lens 160 is changed when the determined time duration elapses”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai in view of Karam and further in view of Pierre and Inoue with the further comprising a delay module, configured to delay the focus adjustment control signal for a first delay period such that when the drive mechanism receives the focus adjustment control signal, the lens assembly is caused to be switched from the first focal length to the second focal length after the first delay period as taught by Inoue, for the purpose of detecting blink movement of a user. 
Regarding claim 10, modified Lai teaches as is set forth in claim 9 rejection above but does not specifically disclose wherein, the delay module is further configured to provide a delay of a second delay period such that the lens assembly is caused to be switched back to the first focal length from the second focal length after the second delay period.
However Inoue, in the same field of endeavor as Lai because both teach an adjustable focal length pair of glasses, teaches wherein, the delay module is further configured to provide a delay of a second delay period (Fig. 7, S14, examiner interprets S14 to represent a second delay period) such that the lens assembly is caused to be switched back to the first focal length from the second focal length after the second delay period ([0069], “If there is a change in gazing point distance (YES at S15), the process returns to step S12. That is, it is determined whether there is switching the focal length or not and a time duration is set again”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to have the smart glasses with an eye protection function of Lai in view of Karam and further in view of Pierre and Inoue with the wherein, the delay module is further configured to provide a delay of a second delay period such that the lens assembly is caused to be switched back to the first focal length from the second focal length after the second delay period as taught by Inoue, for the purpose of detecting blink movement of a user. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        23 November 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872